Exhibit 10.1
Execution Copy
STERLING CONSTRUCTION COMPANY, INC.
Peter E. MacKenna Employment Agreement 

--------------------------------------------------------------------------------

This Employment Agreement (this "Agreement") is entered into effective as of
September 1, 2012, (the "Effective Date") by and between you, Peter E. MacKenna,
and Sterling Construction Company, Inc. (hereinafter referred to as the
"Company.")
 
Background
 
On August 23, 2012 you were elected by the Board of Directors as the Chief
Executive Officer of the Company as of the Effective Date.  This Agreement is
designed to set forth the terms and conditions on which you will serve in that
capacity.
 
Therefore, for and in consideration of the foregoing recitals, the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
1.  
Term.  Your employment under this Agreement shall commence on the Effective Date
and will continue until terminated by you or by the Company as provided below.

 
2.  
Title, Reporting Relationship, Responsibilities & Place of Employment.  Your
title, position, reporting relationship, duties and responsibilities, and place
of employment so long as you are an employee of the Company under this Agreement
are all set forth on Exhibit A.  You shall devote your full working time to
diligently carrying out those duties and responsibilities to the best of your
abilities.  During your employment, you may participate in charitable activities
and personal investment activities so long as such activities and any related
directorships do not interfere with the performance of your duties and
responsibilities hereunder.

 
3.  
Compensation & Benefits.  So long as you are an employee of the Company under
this Agreement —

 
(a)  
Salary.  You shall be paid the salary set forth in Exhibit A.

 
(b)  
Incentive Compensation.  You shall be eligible to earn the annual incentive
compensation in the amounts and pursuant to the terms and conditions set forth
in Exhibit B.

 
(c)  
Benefits.  You shall be entitled to the same health, life insurance, disability
and other like benefits as are made available to the Company's senior managers
generally, and on the same terms and conditions, and you shall be entitled to
the paid vacation time set forth on Exhibit A.  Notwithstanding the foregoing,
instead of coverage under the Company's health plan, you may elect to have the
Company reimburse to you the cost of maintaining your health coverage of your
former employer pursuant to the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA") as in effect from time to
time.  At such time as your COBRA rights end or you elect to do so, you may be
covered under the Company's health plan.

 
(d)  
Business Expense Reimbursement.  You shall be reimbursed in accordance with the
Company's business expense reimbursement policy from time to time in effect for
all reasonable business expenses incurred by you in the performance of your
duties and responsibilities.

 
(e)  
Signing Bonus.  Within thirty days of the Effective Date, the Company will pay
you in cash $250,000 to reflect the loss of your 2012 incentive compensation at
your prior employer.

 
(f)  
Special Restricted Stock Grant. Within thirty days of the Effective Date, the
Company will award you shares of the Company's common stock pursuant to the
terms and conditions set forth in Exhibit C.  It shall be a condition of such
award that you execute a copy of the agreement set forth in Exhibit C and the
form of stock assignment attached to it.

 
(g)  
Relocation.  In connection with your move from New York to the Houston, Texas
area, the Company will —

 
(i)  
Pay directly (where practical) or reimburse you for the reasonable relocation
costs incurred by you upon presentation of appropriate receipts (including but
not limited to your travel, shipping, and other costs related to your family's
relocation to the Houston, Texas area).

 
(ii)  
Pay rent for you and your family's temporary housing in Houston, Texas for up to
twelve months from the Effective Date.  In the event that you obtain permanent
housing prior to the expiration of the twelve-month period, the Company will
then commence to make the mortgage payments on your New York residence until it
is sold or until the expiration of the twelve-month period, whichever occurs
first.

 
 
1

--------------------------------------------------------------------------------

 
(iii)  
Guarantee the sale price of your New York residence in an amount equal to the
average appraised value thereof.  The average appraised value of your New York
residence for purposes of this Agreement is the average of the appraised value
thereof as determined by a qualified appraiser retained by you, and the
appraised value thereof as determined by a qualified appraiser retained by the
Company.  Both appraisals will be made as of a date not more than thirty days
after the Effective Date.  If your residence is not sold within twelve months
following the Effective Date, the Company will arrange for its sale through a
relocation company.  The Company shall also pay directly (where practical) or
reimburse you for all costs and expenses incurred in connection with the sale of
your New York residence and the purchase of a residence in the Houston, Texas
area, including but not limited to closing costs, realtor fees, broker fees,
mortgage taxes and other costs.

 
(iv)  
Reimburse to you the amount of the income taxes payable by you on any of your
relocation payments made by the Company and any reimbursements therefor made to
you by the Company that constitute W-2 income to you.  For the avoidance of
doubt, the Company will not reimburse to you any income taxes payable by you on
the foregoing reimbursement of income taxes.

 
(h)  
Legal Fees. The Company shall pay to your counsel the reasonable legal fees
incurred by you in connection with reviewing, drafting and negotiating this
Agreement.

 
4.  
Indemnification.

 
(a)  
You shall be indemnified by the Company with respect to claims made against you
as a director, officer and/or employee of the Company and of any affiliate of
the Company (as defined in Section 15(c)(iii), below) to the fullest extent
permitted by the Company's charter and by-laws, and by the laws of the State of
Delaware.

 
(b)  
So long as the directors of the Company are themselves covered by a directors
and officers liability insurance policy, the Company will ensure that in your
capacity as an officer of the Company you are similarly covered at no cost to
you.

 
5.
Confidential Information.

 
(a)  
During your employment by the Company and thereafter, you shall not disclose to
any person or entity Confidential Information (as defined below) except in the
proper performance of your duties and responsibilities under this Agreement, or
except as may be expressly authorized by the Board of Directors of the Company.

 
(b)  
For purposes of this Agreement, "Confidential Information" is defined as any
information of the Company or its affiliates that derives independent economic
value from not being generally known or readily ascertainable by proper means,
and includes, but is not limited to trade secrets, customer names and lists,
vendor names and lists, employee names, titles and lists, business plans,
marketing plans, non-public financial data, product specifications, as well as
designs, inventions, discoveries, processes, drawings, documents, records,
software, and includes, in addition, any information of a third party that is
held by the Company and/or its affiliates under an obligation of
confidentiality.

 
(c)  
Notwithstanding the above, Confidential Information shall not include any
contact information located on your rolodex (whether paper or electronic) prior
to the commencement of employment with the Company, any information that is
generally known in the industry or in the public domain, or becomes generally
known through no fault of your own.

 
6.  
Non-Compete Obligations.  For purposes of this Section 6 only, the term "the
Company" shall include the Company's affiliates.  Your obligations with respect
to competing with the Company and soliciting the Company's employees and
customers (together the "Non-Compete Obligations") shall be as follows:

 
(a)  
You shall not render services or advice, whether for compensation or without
compensation, and whether as an employee, officer, director, principal,
consultant or otherwise, to any person or organization with respect to any
product or service that is competitive with —

 
(i)  
 A product or service of the Company —

 
(A)  
With which during your employment by the Company you were actively engaged; or

 
(B)  
Of which you had detailed knowledge; or

 
 
2

--------------------------------------------------------------------------------

 
(ii)  
Any planned business of the Company in which —

 
(A)  
You had an active part in the planning; or

 
(B)  
Of which you had detailed knowledge.

 
(b)  
You shall not knowingly either directly or indirectly as agent or otherwise in
any manner solicit, influence or encourage any customer of the Company to take
away or to divert or direct its business to yourself or to any person or entity
by or with which you are employed, associated, affiliated or otherwise related
(other than the Company.)

 
(c)  
You shall not knowingly recruit or otherwise solicit or induce any employee of
the Company to terminate his or her employment, or otherwise cease his or her
relationship with the Company.

 
(d)  
The Non-Compete Obligations shall continue so long as you are an employee of the
Company.  After your employment terminates for any reason, the Non-Compete
Obligations —

 
(i)  
Shall continue for a period of twelve months or for the period, if any, with
respect to which the Company is obligated to pay you your salary (whether or not
payment is in a lump sum) whichever period is longer; and

 
(ii)  
Shall apply in Texas and in any other state in which the Company received more
than 10% of its annual revenues in the calendar year immediately preceding the
calendar year in which your employment terminated.

 
7.  
Termination by the Company.  The Company may terminate your employment only
pursuant to the following terms and on the following conditions:

 
(a)  
Termination Without Cause.  The Company may terminate your employment Without
Cause (as defined below) by giving you ninety days' prior written notice
thereof, in which event —

 
(i)  
The Company shall to pay you in a lump sum your salary at the rate then in
effect for a period of eighteen full calendar months (the "Severance Amount;")
and

 
(ii)  
Subject to the terms and conditions set forth in Exhibit B, the Company shall
pay you the Annual Incentive Compensation set forth in Section 2 of Exhibit B
that you would have earned had you remained an employee of the Company through
the end of the calendar year in which your employment terminated and on the
assumption that you satisfactorily completed all of your personal goals for such
year and that the Company achieved the EPS Goal (as defined in Exhibit B) for
such year.  The Annual Incentive Compensation amount described herein shall be
paid to you according to the payment terms described in Exhibit B except that
any of the provisions of Exhibit B to the contrary notwithstanding, any of such
Annual Incentive Compensation that would otherwise be payable in shares of
common stock of the Company shall be paid in cash.

 
(iii)  
For the period with respect to which the Company is required to pay the
Severance Amount, the Company shall continue to cover you under the medical and
dental plans sponsored by the Company for its employees with the same coverage,
if any, that you had immediately prior to the termination of your employment,
provided that you remit to the Company on a timely basis an amount equal to the
applicable monthly COBRA premium (less the COBRA administrative surcharge) for
such continued coverage; and the Company shall reimburse you for any medical
premium expenses incurred by you hereunder within thirty days after the date of
your payment thereof.  To the extent that any medical or dental expense or
in-kind benefits provided for under this Subsection (iii) are taxable to you in
a given year, any such expense shall be reimbursed to you by the Company within
thirty days of such expense being incurred, and any expenses reimbursed or
in-kind benefits provided hereunder shall not affect the expenses eligible for
reimbursement or in-kind benefits provided in any other year.

 
(iv)  
The Company shall permit you to purchase any insurance maintained by the Company
for its own benefit on your life at its then cash surrender value.

 
(v)  
Except for the severance benefits relating to a change of control of the Company
that are set forth in Exhibit D, the foregoing severance benefits are the only
benefits and payments to which you are entitled that arise out of the
termination of your employment Without Cause.

 
(b)  
Definition of Without Cause.  Your employment shall be deemed to have been
terminated by the Company Without Cause unless termination is for one of the
following reasons:

 
 
3

--------------------------------------------------------------------------------

 
(i)  
Termination by reason of your becoming Permanently Disabled pursuant to
Subsection (c), below;

 
(ii)  
Termination by reason of your death pursuant to Subsection (d), below;

 
(iii)  
Termination for Cause pursuant to Subsection (f), below; or

 
(iv)  
Termination by you pursuant to Section 8(a) (Voluntary Resignation), below.

 
(c)  
Termination for Permanent Disability.  The Company may terminate your employment
if you become Permanently Disabled (as defined below) in which event —

 
(i)  
The Company shall pay you your salary then in effect through the date of
termination to the extent not already paid; and

 
(ii)  
Subject to the terms and conditions set forth in Exhibit B, the Company shall
pay you a pro-rated amount of the Annual Incentive Compensation (as set forth in
Section 2 of Exhibit B) that you would have earned had you remained an employee
of the Company through the end of the calendar year in which your employment
terminated and on the assumption that you satisfactorily completed all of your
personal goals for such year and that the Company achieved the EPS Goal (as
defined in Exhibit B) for such year, such pro-ration to be based on the number
of days during such year that you were an employee of the Company.  The Annual
Incentive Compensation amount described herein shall be paid to you according to
the payment terms described in Exhibit B except that any of the provisions of
Exhibit B to the contrary notwithstanding, any of such Annual Incentive
Compensation that would otherwise be payable in shares of common stock of the
Company shall be paid in cash.

 
(iii)  
You shall be considered to have become Permanently Disabled if during any
consecutive twelve-month period, because of ill health, or physical or mental
disability, you shall have been continuously unable to perform your duties under
this Agreement, in whole or in substantial part as determined in good faith by a
physician specializing in the disability in question selected jointly by you and
the Company (or if you and the Company cannot agree, by two physicians, one
selected by you and one by the Company) for one hundred eighty consecutive
days.  The phrase "substantial part" means your inability to perform and devote
at least eight hours per work day to the performance of your duties and
responsibilities.

 
(d)  
Upon Your Death.  In the event of your death during the term of this Agreement,
your employment shall thereupon terminate and —

 
(i)  
The Company shall pay your estate your salary then in effect through the date of
your death to the extent not already paid; and

 
(ii)  
Subject to the terms and conditions set forth in Exhibit B, the Company shall
pay your estate a pro-rated amount of the Annual Incentive Compensation (as set
forth in Section 2 of Exhibit B) that you would have earned had you remained an
employee of the Company through the end of the calendar year in which you died
and on the assumption that you satisfactorily completed all of your personal
goals for such year and that the Company achieved the EPS Goal (as defined in
Exhibit B) for such year, such pro-ration to be based on the number of days
during such year that you were an employee of the Company.  The Annual Incentive
Compensation amount described herein shall be paid to you according to the
payment terms described in Exhibit B except that any of the provisions of
Exhibit B to the contrary notwithstanding, any of such Annual Incentive
Compensation that would otherwise be payable in common stock of the Company
shall be paid in cash.

 
(e)  
In the event of the termination of your employment Without Cause by reason of
your becoming Permanently Disabled, or by reason of your death prior to
execution of a contract of sale of your residence in New York State, the Company
shall pay directly (where practical) or reimburse the reasonable relocation
costs incurred by you and/or your family upon presentation of appropriate
receipts (including but not limited to your travel, shipping, and other costs
related to relocation back to New York.)

 
(f)  
Termination for Cause.  The Company may terminate your employment for Cause (as
defined below) by giving you written notice of termination.  In the event of the
termination of your employment for Cause, the Company shall pay you any of your
accrued but unpaid salary through the date of termination and any other amounts
required to be paid by applicable law through that date.  For the avoidance of
doubt, no incentive compensation of any kind shall be payable to you that had
not already been paid to you on the date your employment is terminated for
Cause.

 
 
4

--------------------------------------------------------------------------------

 
(i)  
Definition of Cause.  For purposes of this Section 7(f), "Cause" for termination
of your employment shall mean any one or more of the following:

 
(A)  
Your gross neglect of your duties, gross negligence in the performance of your
duties, or your refusal to perform your duties.

 
(B)  
Your unsatisfactory performance of your duties that is not cured within thirty
working days after written notice is given to you specifically identifying each
reason why your performance is unsatisfactory and what you can do to cure such
unsatisfactory performance.

 
(C)  
Any act of theft or other dishonesty by you, including any intentional
misapplication of the Company's or its affiliates' funds or other property.

 
(D)  
Your conviction of any criminal activity not described in the immediately
preceding Subsection (C), or participation in any activity involving moral
turpitude that is or could reasonably be expected to be injurious to the
business or reputation of the Company.

 
(E)  
Your immoderate use of alcohol and/or the use of non-prescribed narcotics that
adversely and materially affect the performance of your duties.

 
(F)  
Your material breach of Section 10 (Company Policies), below.

 
8.  
Termination by You of Your Employment.

 
(a)  
Voluntary Resignation.  You may resign your employment with the Company on
ninety days' prior written notice to the Company (the "90-Day Notice
Period.")  Upon receipt of a notice of resignation, the Company may accelerate
the effective date of your resignation to any date within the 90-Day Notice
Period; and/or may deem your notice of resignation a resignation as a director
of the Company and a resignation by you of any one or more of the offices then
held by you in the Company, and any one or more of the directorships and offices
then held by you in the Company's affiliates, in each case to be effective on
any date or dates within the 90-Day Notice Period, but the Company shall
nevertheless pay you your then current salary for the ninety-day period.

 
(i)  
In the event you resign your employment, you will be paid your accrued but
unpaid salary through the effective date of your resignation.

 
(ii)  
In the event your resignation becomes effective before the end of a calendar
year, no incentive compensation of any kind shall be paid to you with respect to
such year or any subsequent year.

 
(iii)  
In the event that your resignation becomes effective at or after the end of the
calendar year in which you gave notice of your resignation, you shall be
entitled to any earned Annual Incentive Compensation for such calendar year
without regard to your having given a notice of resignation.

 
(iv)  
No incentive compensation of any kind shall be payable to you with respect to
the calendar year or years following the calendar year in which you give notice
of your resignation.

 
(b)  
Constructive Termination.  You may terminate your employment if (i) the Company
commits a Breach (as defined below) of this Agreement; and (ii) you give the
Company detailed written notice of the Breach within thirty days after the
occurrence thereof; and (iii) the Company fails to cure the Breach within thirty
days after the receipt of such notice or, if the nature of the Breach is such
that it cannot practicably be cured in thirty days, if the Company shall fail to
diligently and in good faith commence a cure of the Breach within such
thirty-day period.

 
(i)  
In the event you terminate your employment by reason of a Breach by the Company,
the termination shall be deemed for purposes of this Agreement to be a
termination by the Company Without Cause, and the Company shall be required to
perform all of its obligations described in Section 7(a)(i) through Section
7(a)(iv), above.

 
 
5

--------------------------------------------------------------------------------

 
(ii)  
For purposes of this Section 8(b), "Breach" shall mean the occurrence of any of
the following: (A) a material diminution in your duties, responsibilities, title
or authority, or a change in your reporting relationship provided for in this
Agreement; (B) you are not nominated for election by the stockholders of the
Company as a director; (C) you are required by the Company, without your
agreement, to relocate your principal office outside of Harris County and its
contiguous counties; (D) a material reduction in your then current salary; (E)
the methodology and/or computation, (but not the goals) of your Annual Incentive
Compensation are materially and adversely changed; or (F) a material breach by
the Company of any other material term or condition of this Agreement.  For the
avoidance of doubt, it shall not be a Breach of this Agreement if all or
substantially all of the Company's assets or outstanding shares of capital stock
are acquired by one or more third parties and after such acquisition, you retain
substantially the same duties, responsibilities and compensation that you had
prior to such event, notwithstanding that the Company's common stock is no
longer publicly traded or that the Company becomes a subsidiary or division of
another entity.

 
9.  
Change of Control.  In the event of a change of control of the Company, you will
be entitled, under certain circumstances, to additional severance compensation
according to the terms and conditions of Exhibit D.

 
10.  
Company Policies.  In addition to the terms and conditions contained in this
Agreement, you shall abide by all of the Company's written policies from time to
time in effect provided that you had reasonable notice of any change in such
policies.

 
11.  
Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed given by a party when hand delivered to the other
party against a receipt therefor, or when deposited with a delivery service that
provides next-business-day delivery and proof of delivery, in either case,
addressed as follows:

 
If to the Company at:
Sterling Construction Company, Inc.
20810 Fernbush Lane
Houston, Texas 77073
Attention:  Board of Directors
 
With a copy to:
Roger M. Barzun
60 Hubbard Street
Concord, Massachusetts 01742
 
If to you, at your most recent home address as shown in the Company's employment
records.
With a copy to:
Wendi S. Lazar, Esq.
Outten & Golden LLP
3 Park Avenue, 29th Floor
New York, NY 10016
 

 
or to such other persons or addresses as may be designated in writing by the
party to receive such notice.

 
12.  
Severability.  If any provision or part of a provision of this Agreement is
finally declared to be invalid by any tribunal of competent jurisdiction, such
part shall be deemed automatically adjusted, if possible, to conform to the
requirements for validity, but, if such adjustment is not possible, it shall be
deemed deleted from this Agreement as though it had never been included
herein.  In either case, the balance of any such provision and of this Agreement
shall remain in full force and effect.  Notwithstanding the foregoing, however,
no provision shall be deleted if it is clearly apparent under the circumstances
that either or both of the parties would not have entered into this Agreement
without such provision.

 
13.  
Survival.  Notwithstanding the expiration or earlier termination of this
Agreement or of your employment for any reason, the following shall survive such
expiration or termination:

 
(a)  
Section 5 (Confidential Information;)

 
(b)  
Section 6 (Non-Compete Obligations;)

 
(c)  
Any right or obligation that accrued prior to such expiration or termination;
and

 
(d)  
Any other obligation of a party that by its terms is to be performed or is to
have continued effect after expiration or termination.

 
14.  
Proration.  Any amount payable to you under this Agreement for a period shorter
than the period for which it is provided herein shall be pro-rated on a daily
basis using a 365-day year.

 
15.  
Miscellaneous.

 
(a)  
Withholdings.  All compensation of any kind payable under this Agreement shall
be subject to all legally-required withholdings and deductions as determined in
good faith by the Company.

 
 
6

--------------------------------------------------------------------------------

 
(b)  
Entire Agreement.  This Agreement together with the exhibits referred to herein
contains the entire understanding of the parties on the subject matter hereof
and supersedes all other documents on the subject hereof, including any term
sheets; shall not be amended, except by written agreement of the parties signed
by each of them; shall be binding upon, and inure to the benefit of, the parties
and their personal representatives, successors and permitted assigns; and shall
not be assignable by either party without the prior written consent of the other
party, except that the Company may assign this Agreement to any entity acquiring
substantially all of the stock, business or assets of the Company, provided that
the acquiror assumes in writing all of the Company's obligations hereunder.

 
(c)  
Construction.

 
(i)  
Each party has read and understood this Agreement and each party has had an
opportunity to review this Agreement with counsel.  Accordingly, each provision
of this Agreement shall be interpreted and enforced without the aid of any
canon, custom or rule of law requiring or suggesting construction against the
party drafting or causing the drafting of such provision.

 
(ii)  
The words "herein," "hereof," "hereunder," "hereby," "herewith" and words of
similar import when used in this Agreement shall be construed to refer to this
Agreement as a whole.

 
(iii)  
An "affiliate" of the Company is any entity controlling, controlled by, or under
common control with, the Company.

 
(iv)  
The words "include" "includes" "including" and words of similar import shall
mean considered as part of a larger group and not limited to any one or more
enumerated items.

 
(d)  
Prior Dealings etc.  No representation, affirmation of fact, course of prior
dealings, promise or condition in connection herewith or usage of the trade that
is not expressly incorporated herein shall be binding on the parties.

 
(e)  
Waiver.  The failure to insist upon strict compliance with any term, covenant or
condition contained herein shall not be deemed a waiver of such term, nor shall
any waiver or relinquishment of any right at any one or more times be deemed a
waiver or relinquishment of such right at any other time or times.  No term or
condition hereof shall be waived unless in writing by the party to be bound by
such waiver;

 
(f)  
Captions.  The captions of the paragraphs herein are for convenience only and
shall not be used to construe or interpret this Agreement.

 
(g)  
Counterparts & Execution.  This Agreement may be executed in multiple
counterparts, each of which may be considered an original, but all of which
together shall constitute but one and the same instrument.  This Agreement when
signed by a party may be delivered by facsimile transmission with the same force
and effect as if the same were an executed and delivered original,
manually-signed counterpart.

 
(h)  
No Guarantee of Tax Consequences.  You shall be solely responsible for and
liable for any taxes (including but not limited to any interest or penalties) as
a result of any payments made to you under this Agreement, and the Company makes
no commitment or guarantee that any particular federal, state or local tax
treatment will apply or be available hereunder.  Nothing in this Section 15(h)
shall be construed to affect your right to the reimbursement of certain income
taxes that are expressly provided for herein.

 
(i)  
Governing Law & Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the domestic laws of Texas without giving effect
to any choice of law or conflict of law provision or rule (whether of Texas or
of any other jurisdiction) that would cause the application hereto of the laws
of any jurisdiction other than Texas.  Any judicial proceeding brought against a
party to this Agreement or any dispute arising out of this Agreement or matter
related hereto shall be brought in the state courts of Harris County, Texas, and
each party accepts the exclusive jurisdiction of such courts.

 
16.  
Compliance with Section 409A of the Code.

 
(a)  
To the extent that any payment to you under this Agreement is deemed to be
deferred compensation subject to the requirements of Section 409A of the
Internal Revenue Code of 1986 (the "Code") this Agreement shall be operated in
compliance with the applicable requirements of Section 409A of the Code
("Section 409A") and its corresponding regulations and related guidance with
respect to the payment in question.  Notwithstanding anything in this Agreement
to the contrary, any payment under this Agreement that is subject to the
requirements of Section 409A may only be made in a manner and upon an event
permitted by Section 409A.  To the extent that any provision of this Agreement
would cause a conflict with the requirements of Section 409A, or would cause the
administration of this Agreement to fail to satisfy the requirements of Section
409A, such provision shall be deemed null and void to the extent permitted by
applicable law, and the Company may modify this Agreement in such a manner as to
comply with such requirements without your consent.

 
 
7

--------------------------------------------------------------------------------

 
(b)  
If you are a key employee (as defined in Section 416(i) of the Code (without
regard to paragraph 5 thereof)) except to the extent permitted under Section
409A, no benefit or payment that is subject to Section 409A (after taking into
account all applicable exceptions to Section 409A, including but not limited to
the exceptions for short-term deferrals and for separation pay only upon an
involuntary separation from service) shall be made under this Agreement on
account of your separation from service (as defined in Section 409A) with the
Company until the later of —

 
(i)  
The date prescribed for payment in this Agreement; and

 
(ii)  
The first day of the seventh calendar month that begins after the date of your
separation from service (or, if earlier, the date of your death.)

 
(c)  
All payments that were delayed by reason of the application of the date
prescribed by Section 16(b)(ii), above (the "Section 16(b)(ii) Date") shall be
aggregated and paid to you on the Section 16(b)(ii) Date in a lump sum together
with interest computed from the date each such payment would have first been
paid to you absent the application of the Section 16(b)(ii) Date until paid
using the Non-LIBOR rate of interest the Company would have paid had it borrowed
the amount of the payment under its revolving line of credit.  After the Section
16(b)(ii) Date, the Company shall pay any other amounts provided for herein to
the extent and in the manner provided in this Agreement.

 
(d)  
To the extent that any payment to you under this Agreement is payable on account
of the termination of your employment with the result that the income tax under
Section 409A of the Code would apply or be imposed on such payment, but where
such tax would not apply or be imposed if the meaning of the term "termination"
included and met the requirements of a "separation from service" within the
meaning of Treas. Reg. §1.409A 1(h), then the term "termination" herein shall
mean, but only with respect to the income so affected, an event, circumstance or
condition that constitutes both a "termination" as defined in the preceding
sentence and a "separation from service" within the meaning of Treas. Reg.
§1.409A-1(h).

 
In Witness Whereof, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
Sterling Construction Company, Inc.
                                    By: /s/ Maarten D. Hemsley   /s/ Peter E.
MacKenna    
Maarten D. Hemsley
Lead Director
  Peter E. MacKenna  

 
 
 8

--------------------------------------------------------------------------------

 